Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
2.	Claims 92, 99-101, 109 and 148-154 are all the claims.
3.	Claim 92 is amended in the Response of 7/18/2022. 
4.	Claims 92, 99-101, 109 and 148-154 are all the claims under examination.
5.	The Office Action contains new grounds for rejection
	
Information Disclosure Statement
6.	The IDS of 7/18/2022 has been considered and entered. The initialed and dated 1449 form is attached.





Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 92, 99-101, 109 and 148-154 for the redundancy in meaning of the phrase “bind or engage” is withdrawn in view of Applicants amendment of the claims to delete “engage.”

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	The provisional rejection of Claims 92, 95-97, 99-101, 104-106, 109 and 133-141 on the ground of nonstatutory double patenting as being unpatentable over claims 238-263 of copending Application No. 16/520293 (reference application US 20200048350) is maintained. 
	Applicants request to hold the provisional rejection in abeyance is granted.
	The rejection is maintained.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	The rejection of Claims 92, 99-101, 109 and 148-154 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
	a) Applicants allege the phrase “the CD3-binding region is not able to bind or engage cell surface CD3 as determined by flow cytometry, unless the at least one antigen binding domain is bound to its TAA” is more than apparent in its meaning that the CD3 binding region is constrained and that the constraint is independent of the linker being cleavable or of a particular length.
	Response to Arguments
	Applicants will note that the instant claimed generic structure comprises four linkage aspects. Without preference of order, one linkage aspect couples the first and second components and being of a polypeptide composition of 3-18 amino acids in length. The second linkage aspect occurs between the Fc region and the CD3 binding region by way of the wherein clause “the VH and VL are linked to opposite polypeptides of the heterodimeric Fc.” The third linkage aspect is the linkage between the one antigen binding domain linked to the amino terminus of the first component’s Fc region by way of the wherein clause “the at least one antigen binding domain of the first component is linked amino-terminal to the Fc region”. The fourth linkage aspect is the linkage between the one antigen binding domain linked to the carboxy terminus of the CD3 binding domain by way of the wherein clause “the at least one antigen binding domain of the second component is linked carboxy-terminal to the CD3 binding region.” Accordingly, the only linker defined by Applicants is that for the linkage aspect coupling the first and second components being of a polypeptide of 3-18 amino acids in length and comprising the heterodimeric Fc regions. None of the claims provide descriptive distinction correlated with function for the three other linkers recited in the generic Claim 92. Nowhere in the claims is the current amendment to Claim 92 made specific to the linkage between the two polypeptides of the Fc regions and the CD3 binding region in order to make proper inference that that linker is what confers the constraint for CD3 binding for the invention as a whole. Nowhere in the claims is the linker defined between the one antigen binding domain of the second component and the CD3 binding region in order to make proper inference that that linker is what confers the constraint for CD3 binding for the invention as a whole.
	The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	The rejection of Claims 92, 99-101, 109 and 148-154 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
	Applicants allege the CD3 binding region constraint is independent of the linker being cleavable or of a particular length.
	Response to Arguments
	Despite Applicants allegations for the infinite support for any kind of linker with the proviso that it is a polypeptide of 3-18 amino acids in length, the exemplars shown to in the working Examples are only shown to be the following:

    PNG
    media_image1.png
    317
    617
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    470
    616
    media_image2.png
    Greyscale


A sequence search comparison between SEQ ID NOS: 105, 148 and 166:
SEQ ID NO: 105 vs 148

    PNG
    media_image3.png
    177
    654
    media_image3.png
    Greyscale

SEQ ID NO: 105 and 166

    PNG
    media_image4.png
    167
    668
    media_image4.png
    Greyscale

SEQ ID NO: 148 and 166

    PNG
    media_image5.png
    163
    665
    media_image5.png
    Greyscale

The POSA could reasonably conclude that for the design of the construct depicted in Example 1, at least for cleavable linkers possessed a realtively conserved region amongst the three domains tested. 
	AS regards the noncleavable linkers, the figures and the examples reveal GS-based linkers.
 Applicants relied upon limited linkers in their working examples without elaborating what domains were shared amongst the universe of linkers to configure the strained CD3 binding domain.
	More specific to the instant claimed construct where the sdAB TAA is linked to the C-terminus of the CD3 binding region, the specification teaches:

    PNG
    media_image6.png
    212
    626
    media_image6.png
    Greyscale
Thus, and contrary to any assertion made by Applicants, the instant claimed construct is envisioned to possess several specific linkers for each of the domains comprising the multispecific polypeptide as a whole without a clear and sufficient showing to meet the structure/function correlation for written description.
	The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 99-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 99-101 recite the limitation "the linker" in Claim 99.  There is insufficient antecedent basis for this limitation in the claim. Claims 99-101 depend from Claim 92 which as discussed herein above is drawn to a multispecific construct comprising four linkage aspects. It is unclear which linkage aspect of Claim 92 the dependent claims are making reference to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 92 and 148-150 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 67, 90-91, 96 and 158 of copending Application No. 17/283830 (reference application US20210340273). The reference application is not afforded safe harbor protection under 35 USC 121 in view of there being no family relationship by way of restriction/speciation nor continuity of filing. Although the claims at issue are not identical, they are not patentably distinct from each other because a species for the reference claims anticipates a generic claim:
See instant claims 92 and 148-150

    PNG
    media_image7.png
    345
    673
    media_image7.png
    Greyscale

See instant claim 92

    PNG
    media_image8.png
    123
    668
    media_image8.png
    Greyscale

See instant claim 92

    PNG
    media_image9.png
    213
    674
    media_image9.png
    Greyscale

See instant claim 92

    PNG
    media_image10.png
    151
    654
    media_image10.png
    Greyscale

See instant claim 92

    PNG
    media_image11.png
    94
    648
    media_image11.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	Claims 92 and 148 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 80, 84, 107-108, 113 and 194 of copending Application No. 17/283903 (reference application US 20210380679). The reference application is not afforded safe harbor protection under 35 USC 121 in view of there being no family relationship by way of restriction/speciation nor continuity of filing. Although the claims at issue are not identical, they are not patentably distinct from each other because a species for the reference claims anticipates a generic claim:
See instant claims 92 and 148:

    PNG
    media_image12.png
    313
    674
    media_image12.png
    Greyscale

See instant claim 92

    PNG
    media_image13.png
    120
    685
    media_image13.png
    Greyscale

See instant claim 92


    PNG
    media_image14.png
    158
    658
    media_image14.png
    Greyscale

See instant claim 92


    PNG
    media_image15.png
    112
    652
    media_image15.png
    Greyscale

See instant claim 92

    PNG
    media_image16.png
    81
    658
    media_image16.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643




/LYNN A BRISTOL/Primary Examiner, Art Unit 1643